                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiffs,                                 8:19CR38

      vs.
                                                                  ORDER
TYLER JOHNSON,

                     Defendant.


       This matter is before the Court on the government’s Motion for Dismissal without

prejudice (Filing No. 18). Under Federal Rule of Criminal Procedure 48(a), leave of

court is granted for the dismissal of the Indictment, without prejudice, against the above-

named Defendant.

       IT IS ORDERED that the government’s Motion for Dismissal without prejudice

(Filing No. 26) is granted as to this defendant only.



       Dated this 21st day of May 2019.


                                                 BY THE COURT:



                                                 s/ Laurie Smith Camp
                                                 Senior United States District Judge
